         Case 5:19-cv-00923-SLP Document 23 Filed 07/14/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CATHY MARIE FREEMAN,                           )
                                               )
                           Plaintiff,          )
                                               )
vs.                                            )      Case No. CIV-19-923-SLP
                                               )
ANDREW M. SAUL,                                )
Commissioner of the Social Security            )
Administration,                                )
                                               )
                           Defendant.          )

                                        ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Gary M. Purcell entered June 2, 2020 [Doc. No. 22]. No objection to the Report and

Recommendation has been filed nor has an extension of time in which to object been sought

or granted.   Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and the decision of the Commissioner is REVERSED and this

matter is REMANDED for further proceedings.

      IT IS SO ORDERED this 14th day of July, 2020.
